                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:19-cv-90-BO

SHOBHA V ASUDEO PANDY A,                        )
                                                )
                 Plaintiff,                     )
                                                )
                 V.                             )                      ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security, 1              )
                                                )
                 Defendant.                     )


          This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

19, 21]. A hearing was held on these matters before the undersigned on February 4, 2020 at

E li zabeth City , North Carolina. For the reasons discussed below, plaintiffs motion for judgment

on the pleadings [DE 19) is GRANTED and defendant' s motion [DE 2 1] is DENIED.

                                           BACKGROUND

          Plaintiff brought this action under 42 U.S .C. § 405(g) for review of the final decision of

the Commissioner denying her claim for supplemental security income. Plaintiff filed her

app li cation in July 20 15. Plaintiff was given a hearing before an ALJ in November 2017 , who

issued an unfavorable ruling, fin din g plaintiff was not disabled . The ALJ's decision became the

final decision of the Commissioner when the Appeals Council denied plaintiffs request for review.

Plaintiff then sought review of the Commissioner' s decision in this Court.

                                            DISCUSSION

          Under the Social Security Act, 42 U.S .C. § 405(g) this Court' s review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported


1
    Saul has been substituted as the proper defendant pursuant to Fed. R . Civ. P. 25(d).
by substanti al evidence and whether the Commi ssioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (197 1). Substantial evidence is "such relevant evidence

as a reasonable mind mi ght accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 65 0,653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substanti al gainful

acti vity by reason of any medically determinabl e physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last fo r a continuous period

of not less than twelve months. " 42 U.S .C. § l 382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a di sabili ty only if his physical or mental impairment

or impairments are of such severity that he is not onl y unable to do his previous work but cannot,

considering hi s age, education, and work experience, engage in any other kind of substantial

gainful work whi ch exists in the national econom y. " 42 U.S.C . § 1382c(a)(3)(B).

       Regulations issued by the Commissioner estab li sh a five-step sequential evaluation process

to be fo llowed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416 .920(a)(4). The claimant bears

the burden of proof at steps one through four , but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert, 482 U.S . 137, 146 n.5 (1987). If a decision regarding disabi lity can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Admini stration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combinati on of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20


                                                 2
C.F.R. Part 404, Subpart P, App. 1. If the claimant ' s impairment meets or medically equals a

Listing, disability is conclusively presumed . If not, at step four , the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then the claimant is

found to be disabled. Se e 20 C.F.R. § 4 16 .920(a)(4) .

        In this case, plaintiff argues that the ALJ erred in failing to give controlling weight to the

medical source statement of plaintiffs treating physician, Dr. Cook, while giving substantial

weight to the opinions of non-examining SSA medical consultants. The ALJ determined the

treating physician ' s opinion was not entitled to contro ll ing weight because it was allegedly

inconsistent with the overal l record, including the physician's own treatment notes.

        Treating source opinions are entitled to controlling weight if they are "well supported by

medically acceptable clinical and laboratory diagnostic techniques and [are] not inconsistent with

the other substantial evidence in [the] case record ." 20 C.F.R. §§ 404.1527( d)(2), 416.927( d)(2) ;

see also Craig v. Chater, 76 F.3d 585 , 590 (4th Cir. 1996). When a treating source ' s opinion is not

given controlling weight, ALJs must consider the length, frequency , extent, and nature of the

treating relationship to determine how much weight to assign the opinion. Here, the ALJ did not

sufficiently explain why Dr. Cook's opinion was given only limited weight. In discounting the

opinion, the ALJ merely stated that it was inconsistent with the overall record and then cherry-

picked certain of Dr. Cook ' s treatment notes that were purportedly inconsistent. Given the weight




                                                   3
generally assigned to treating source opinions, the ALJ's explanation is insufficient and remand is

warranted.

                                          CONCLUSION

       Accordingly, plaintiffs motion for judgment on the pleadings [DE 19] is GRANTED and

defendant 's motion for judgment on the pleadings [DE 2 1] is DENIED. The decision of the

Commissioner is REMANDED for additional proceedings, including fu1iher inquiry into whether

plaintiffs limited English language skills support a finding of disability.




SO ORDERED, this        f7       day of February, 2020.




                                              T~A~
                                              CHIEF UNITED ST ATES DISTRICT JUDGE




                                                  4
